Citation Nr: 1618693	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a left ankle disorder, claimed as residuals of left ankle sprain.

2. Entitlement to service connection for right ankle disorder, diagnosed as degenerative joint disease, to include as secondary to residuals of left ankle sprain.

3. Entitlement to service connection for a bilateral knee disorder, to include as secondary to residuals of left ankle sprain.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD).

5. Entitlement to service connection for residuals of left hand and palm injury.

6. Entitlement to service connection for right shoulder rotator cuff disorder.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.

This matter is on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to service connection for a left hand disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's GERD, ankle, right shoulder, and knee disorders were not shown in service or for many years thereafter and are not related to service or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD, bilateral ankle disorder, right shoulder disorder and bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for a left ankle and right shoulder disability, both of which he attributes to an incident while on active duty where he tripped and fell, and he has asserted that improper treatment to his ankle while on active duty exacerbated the extent of the injury.  He is also seeking entitlement to service connection for GERD, a right ankle disorder and bilateral knee disorder, the last two of which he asserts is secondary to his left ankle symptoms.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted for any of these disorders, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to GERD, right ankle disorder or bilateral knee disorder.  The service treatment records do, however, reflect complaints of left ankle and right shoulder symptoms.  Specifically, these records include complaints of a left ankle strain and right shoulder pain in May 1965, which would appear to corroborate the Veteran's assertions that he fell.  However, it does not appear that either resulted in an actual chronic disability.  

Specifically, a follow-up evaluation in December 1965 indicated that X-rays were negative, and the physician believed the Veteran was malingering.  An evaluation in March 1965 noted some apparent laxity in the shoulder, but this evaluation preceded the claimed injury, and there were no complaints of shoulder symptoms after 1965.  

Significantly, and in any event, the Veteran's airborne physical examination in February 1965 and his separation physical examination in July 1967 both fail to document any complaints of or observed symptoms related an ankle, knee or shoulder disorder, and there is also no indication of GERD.  

In fact, the post-service evidence does not reflect symptoms related to any of these disorders for many years after the Veteran left active duty service.  Specifically, the first indication of any of these disorders in the record is not until he submitted a claim for benefits in July 2010.  

The Board emphasizes that this first indication of any of these disorders is approximately 43 years after he left active duty.  

As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of ankle and shoulder symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as GERD or any sort of musculoskeletal disorder, as these may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  He also cannot diagnose the cause of a problem.   

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, the Board determines that the validity of Veteran's statements regarding symptomatology since active service, while competent, is significantly compromised by other evidence of record.  Specifically, while there is no reason to doubt that he fell during active duty, there is no evidence to indicate that any of the disorders persisted through service or for decades thereafter.  

Moreover, the Board notes that the Veteran submitted a claim for a skin disorder in September 1978, but did not disclose any of the disorders he now claims.  The fact that he was aware of the VA benefits system, sought out a claim for compensation related to one disorder but made no reference to the issues he now claims weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had any of the disorders he now claims at that time, there seems to be no reason why the Veteran would not have identified them.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

First, the service treatment records do not reflect any treatment for GERD, a right ankle disorder or a bilateral knee disorder in-service.  Moreover, none of the post-service treatment records indicate that these disorders are related to service, nor has any treating physician opined that such a relationship exists.  

Regarding the Veteran's left ankle and right shoulder complaints, the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in September 2012 and February 2014.  First, as to his left ankle symptoms the Veteran reiterated at the September 2012 VA examination how he injured himself while on active duty.  After a thorough examination, the examiner diagnosed mild bilateral ankle osteoarthritis.  

However, this examiner opined that the current ankle disability was less likely than not related to service, as the X-rays taken in 1965 were normal.  Instead, the examiner thought the Veteran's ankle disability to be age related.  At a second VA examination in February 2014, a new examiner reviewed the record, which includes the Veteran's statements, and substantially agreed with the previous examiner's opinion that, given that X-rays of the Veteran's ankle in 1965 were normal, his current osteoarthritis was more likely age-related.  

As for his shoulder complaints, the Veteran underwent a VA examination in February 2014, where he described his in-service injury.  However, although not noted in the record, the Veteran also stated that he underwent rotator cuff surgery in 2005 and he has experienced tendonitis since that time.  Given this information, the examiner opined that the Veteran's right shoulder disorder was less likely than not related to active duty service.  In providing this opinion, the examiner noted the lack of treatment from 1965 until 2005 and the lack of seriously advanced arthritis symptoms.  From this statement, the Board may infer that, if the Veteran incurred a chronic in-service shoulder injury, it his current symptoms would have been worse than they actually are.  

The Board finds that the examinations are collectively adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

Finally, while the Veteran has asserted that his bilateral knee and right ankle disabilities are related to his left ankle injury, the Board has determined (for the reasons above) that service connection is not warranted for his left ankle disorder.  Therefore, there is no underlying disability for which service connection may be granted on a secondary basis.  

In evaluating these claims, the Board has also considered the statements made by the Veteran relating the disorders on appeal to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of GERD or any sort of musculoskeletal disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  

The Veteran has also been provided with VA examinations.  The Board has noted the Veteran's assertions that the VA examinations were inadequate.  However, upon review of these examination reports, the Board determines that they are adequate for review of the issues on appeal.  Specifically, in each case, the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examiners also provided opinions with enough supporting rationale that the Board is convinced there is no prejudice to the Veteran.  As such, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
ORDER

Service connection for a left ankle disorder, claimed as residuals of left ankle sprain, is denied.

Service connection for right ankle disorder, diagnosed as degenerative joint disease, to include as secondary to residuals of left ankle sprain, is denied.

Service connection for a bilateral knee disorder, to include as secondary to residuals of left ankle sprain, is denied.

Service connection for GERD is denied. 

Service connection for a right shoulder disorder is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for a left hand disorder, which he attributes to an incident in service where he fell and pushed his hand through a glass window.  

In this regard, an X-ray performed in September 2010 did reflect an "ossific density" that was thought to potentially be sequela of a prior trauma.  

While the Board determined that the credibility of the Veteran's statements is diminished in view of other evidence of record, he has also submitted a statement from a fellow soldier in May 2014 which corroborated the recollections of a hand injury.  

Given this corroboration, the Board is persuaded this injury did indeed occur, although such statements do not establish a relationship between the Veteran's in-service injury and his current symptoms.  Nevertheless, this evidence is sufficient to warrant a VA examination is warranted in order to determine whether such a relationship exists.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in East Orange, New Jersey, since February 2012, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them himself. 

2. Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his left hand disorder.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left hand disorder (if any) had its onset in, or is otherwise etiologically related to, his active service.

The examiner must also consider the Veteran's lay statements regarding these disorders.  Importantly, the examiner may presume that the Veteran's assertions that he injured his left hand in service are credible.  



If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for a left hand disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


